 GOOD GMC, INC.Good GMC, Inc. and General Teamsters Union,Local 406, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Case 7-CA-1939726 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 24 September 1982 Administrative LawJudge Karl H. Buschmann issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The Administrative Law Judge found that Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to execute a written contract embody-ing its agreement with the Union and by demand-ing as a condition precedent to its acceptance ofthe agreement that a nonmandatory subject of bar-gaining be resolved. We find merit in Respondent'sexceptions, for the reasons stated below.The pertinent facts are as follows: Respondenthad been operating under its predecessor's (Krob-len GMC Truck Sales, Inc.) collective-bargainingagreement with the Union. Prior to the expirationof that collective-bargaining agreement on 31 May19811 Respondent and the Union met on two sepa-rate occasions to negotiate the terms of a new col-lective-bargaining agreement.At the first bargaining session on 21 May Re-spondent was represented by its attorney, Clary,and Jacobus, its general manager and 25-percentowner. Union Business Agent Mosqueda and shopsteward Guild represented the Union. It is uncon-troverted that on 21 May the parties agreed uponcertain "ground rules" for the negotiation sessions.Clary announced these ground rules, as follows: (1)that he and Mosqueda would be the spokespersonsfor Respondent and the Union, respectively; (2)that, although Guild and Jacobus would be permit-ted to speak at the negotiation sessions, "any talkby the steward or Mr. Jacobus was just talk"; (3)that only the spokespersons would have authorityto make any tentative agreements; and (4) that anyagreements reached in the course of negotiationsAll dates are in 1981 unless indicated otherwise.were tentative only and subject to ratification byboth the unit employees and Respondent's princi-pals.At the 21 May negotiation session, Mosquedaorally outlined the Union's proposed collective-bar-gaining agreement. Clary then expressed his intentto respond to the proposal at a later session, butemphasized Respondent's desire to resolve the"Harry Smith" matter.2Mosqueda informed Clarythat he had no authority to settle the Smith matterbecause Mosqueda could be subjected to a fair rep-resentation suit for doing so, and that any settle-ment of that matter would have to be negotiatedwith Kleiner, the Union's attorney. Nevertheless,Mosqueda agreed to act as a conduit by contactingSmith, in Clary's presence, and relaying Respond-ent's desire to settle the matter. When Mosquedaasked Smith if he would be willing to settle hiscase, Smith responded that he wanted about$40,000 in settlement.The parties met for a second negotiation sessionon 29 May, at which time Clary presented Re-spondent's written contract proposal. After Mos-queda and Guild discussed Respondent's contractproposal between themselves, they expressed to thecompany representatives their intent to recommendacceptance of the proposal to the unit employees,with the exception of item 3. Item 3 stated: "Satis-factory resolution of the Harry Smith dispute."Mosqueda emphasized once again that settlementof the Smith matter would have to be effectuatedthrough the Union's attorney. Jacobus then alleg-edly stated, in Clary's presence and without Clary'sdisavowal, that there would be no contract unlessthe Smith matter was resolved. Clary stated that hehad been unable to contact Kleiner, but that he"would try to get ahold [sic] of Mr. Kleiner againand that we would then see if we could resolve thetotal matter, and we would get back to the unionor schedule another meeting to get the matter re-solved." Following the 29 May bargaining session,Respondent's contract proposal was presented tothe unit employees for ratification, and they votedto ratify the proposal with the exception of item 3.Mosqueda called Jacobus on 2 June to inform himof the ratification vote. Jacobus responded thatthere would be no contract unless the Smith matter' Harry Smith had been an employee of Respondent's predecessor,Kroblen GMC. Smith was discharged by Kroblen GMC and, after agrievance challenging his discharge was taken to arbitration, the WesternMichigan Industrial Board ordered his reinstatement. Kroblen GMC rein-stated Smith, but subsequently discharged him. The Western MichiganIndustrial Board again ordered his reinstatement. This second order of re-instatement was rendered against Kroblen GMC prior to Respondent'sacquisition of its assets in March 1981. Respondent was reluctant to rein-state Smith as ordered by the Industrial Board and requested that thematter be resolved instead by a monetary settlement with Smith.267 NLRB No. 99-583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas resolved. On the same day, Jacobus also wasinformed that Respondent's employees had request-ed the Union's decertification; a decertification pe-tition was filed on 5 June.The Administrative Law Judge concluded thatRespondent insisted to impasse that the Unionsettle the Smith matter, a nonmandatory subject ofbargaining, and withdraw the employee grievancebefore it would sign the contract. The Administra-tive Law Judge predicated his conclusion on thefact that Respondent persistently expressed itsdesire to settle the matter, even though it had beeninformed by the Union's negotiation representativethat he had no authority to settle the matter andthat Respondent would have to look to the Union'sattorney to dispose of it. The Administrative LawJudge found that even though Respondent attempt-ed to incorporate resolution of the Harry Smithdispute in its written contract proposal, the recordwas clear that at no time in the negotiation sessionsdid that issue become an integral part of the"agreement." He further found that the Union's ac-ceptance of Respondent's proposed contract in itsentirety, with the exception of item 3, reflected ameeting of the minds with respect to all subjectsother than item 3. The Administrative Law Judgeconcluded that Respondent's refusal to sign thecontract after the employees' ratification demon-strated that Respondent had made item 3, a non-mandatory subject of bargaining, a condition prece-dent to its acceptance of the agreement. Therefore,the Administrative Law Judge found that Respond-ent violated Section 8(a)(5) and (1) of the Act andordered, inter alia, that Respondent sign and retro-actively implement, upon the Union's request, thecollective-bargaining agreement ratified by theUnion on 29 May.Contrary to the Administrative Law Judge, wecannot find that Respondent violated the Act as al-leged. As noted above, in setting the ground rulesfor the negotiation sessions, Clary stipulated, as ad-mitted by Mosqueda, that any tentative agreementreached was subject to the approval of Respond-ent's principals. It is clear that Respondent's princi-pals never ratified the alleged agreement and,indeed, there is no evidence that all of Respond-ent's principals even were apprised of the employ-ees' ratification of the alleged agreement or of theUnion's request on 2 June that Respondent sign acollective-bargaining agreement. Therefore, con-trary to the Administrative Law Judge, we findthat the parties never had an agreed-upon contract.Moreover, contrary to the Administrative LawJudge, we find that Respondent's reliance on Nord-strom, Inc., 229 NLRB 601 (1977), and LaredoPacking Co., 254 NLRB 1, 18 (1981), for the propo-sition that the parties never had reached agreementon the collective-bargaining proposals, was notmisplaced. The issue in Nordstrom, like the instantcase, was whether one party to collective-bargain-ing negotiations could effectively conclude negotia-tions by agreeing only to those demands of theother party which constituted mandatory subjectsof bargaining. The Board in Nordstrom noted thatit was clear that a party could not lawfully insistupon the inclusion in a collective-bargaining agree-ment of proposals which were nonmandatory innature. Nevertheless, the Board noted that non-mandatory subjects of bargaining could, as a func-tion of cost, bear upon a party's mandatory sub-jects of bargaining. Thus, to say that the proponentof the nonmandatory proposal could not insist uponthe inclusion of such a proposal meant just that,and no more. Once the nonmandatory proposalwas removed from the bargaining table, there wasnothing to prohibit the proponent of the nonman-datory subject from altering its proposals concern-ing mandatory subjects in light of the removal ofthe nonmandatory subject.sThe Board in Nordstrom acknowledged that cir-cumstances may exist in which a party unlawfullyinsists on the inclusion of a nonmandatory subjectof bargaining at a time when all other matters havepreviously, and independent of the outstandingnonmandatory subject of bargaining, been agreedupon.4The consequences of such insistence arenot, on the facts presented, at issue in the instantcase, because it is clear that the nonmandatory sub-ject of bargaining proposed by Respondent waspart of a package proposal.Consistent with the position advanced by theBoard in Nordstrom, the Board in Laredo Packingfound that no agreement had been reached on allthe terms of a collective-bargaining agreement be-cause the nonmandatory subjects of bargaining ad-vanced by the respondent as a condition for exe-cuting a collective-bargaining agreement were partof one collective-bargaining package and were anessential quid pro quo for the respondent's contractproposal.5 Likewise, in the instant case, the Unionselectively accepted part of Respondent's packageproposal and claimed that an agreement had beenreached thereon, in disregard of the fact that Re-spondent had proposed item 3 as part of a com-plete package proposal. In these circumstances, theUnion was not entitled to pick and choose thosecontract proposals which suited its needs anddemand execution of a collective-bargaining agree-ment limited to those proposals. Therefore, and be-a See Nordstrom. supra at 601.I· d. at 602.' See Laredo Packing, supra at 18.584 GOOD GMC, INC.cause no agreement on item 3 had been reached,here was no agreement on all terms of the pro-posed package collective-bargaining agreement, weconclude that there was no agreed-upon contracthere and that Respondent's refusal of the Union'srequest to execute the proposed collective-bargain-ing agreement was not violative of the Act.Additionally, we find that Respondent did notinsist to impasse on the resolution of the HarrySmith matter as a condition precedent to its signingof the contract, for the reasons stated below. Thus,Clary's statement at the termination of the 29 Maynegotiation session that he would contact theUnion's attorney about the Harry Smith matter andthen "would get back to the Union or schedule an-other meeting to get the matter resolved" clearlydemonstrates that the parties had not exhaustedtheir bargaining efforts. In determining whetherimpasse has been reached, the Board examineswhether further bargaining would be futile; inother words, impasse is not reached because of amere exchange and rejection of proposals.6In theinstant case, it is clear that both parties anticipatedabout a week's hiatus of bargaining after the 29May session, during which time Clary was to ap-proach Kleiner about negotiating a settlement ofthe Harry Smith matter. Therefore, it cannot besaid that as of 29 May the parties contemplated nofurther bargaining after discussion between Claryand Kleiner. We also find that the Union's failureever to demand that the Harry Smith matter be re-moved from the bargaining table and its apparentwillingness to let Kleiner handle the matter is fur-ther evidence that the parties had not exhaustedbargaining and that the Union's position was notintractable.Furthermore, we find, contrary to the Adminis-trative Law Judge, that the alleged statement byJacobus to Mosqueda on 2 June that "as far as hewas concerned there was no contract unless [theHarry Smith matter] was resolved" does not estab-lish that Respondent, in fact, was insisting to im-passe on that matter. In light of Clary's statementthat further negotiations would be arranged, Jaco-bus' 2 June statement merely was consistent with astance of hard bargaining in the context of the thenas yet unresolved status of the Smith matter pend-ing the attempt to resolve it in the hiatus betweennegotiation sessions.76 Inta.Rota Inc., 252 NLRB 764, 768 (1980).7 We note, once again, that Clary stipulated in the ground rules to ne-gotltionrs that only he would be the spokesperson for Respondent andthat "any talk by ... Jacobus was just talk." Moreover, we note that theAdministrative Law Judge, without making a clear-cut credibility resolu-tion, decided not to rely on Jacobus' earlier alleged statement as an accu-rate reflection of Respondent's position for purpose of making a determi-nation on the impasse issue.On the basis of all of the foregoing, we find thatRespondent has neither failed to execute an agreed-upon contract nor insisted to impasse on the inclu-sion of a nonmandatory subject of bargaining in thecontract. Therefore, we shall dismiss the complaintin its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.MEMBER JENKINS, dissenting in part:I agree with the majority that, under Nordstrom,Inc., 229 NLRB 601 (1979), and Laredo PackingCo., 254 NLRB 1 (1981), there was no agreed-uponcontract and Respondent therefore did not violateSection 8(a)(5) of the Act by refusing the Union'srequest to execute the proposed collective-bargain-ing agreement. Contrary to my colleagues, howev-er, I agree with the Administrative Law Judge thatRespondent violated Section 8(a)(5) of the Act byconditioning its acceptance of a contract upon thesettlement of an arbitration decision's reinstatementorder, a nonmandatory bargaining subject.As credited by the Administrative Law Judge,the evidence shows tht after the Union presentedits contract proposal at the parties' first bargainingsession on 21 May 1981,8 Respondent's chief nego-tiator, Clary, raised the Harry Smith arbitration de-cision and indicated that Respondent wanted to re-solve the matter. The Western Michigan IndustrialBoard had ordered on 27 January that Smith be re-instated to his mechanic's job. Respondent, howev-er, was reluctant to reinstate Smith and wantedSmith to waive his right to reinstatement in returnfor a monetary settlement. The Union's chiefspokesman, Mosqueda, responded to Clary's intro-duction of the Smith issue by stating that he had noauthority to resolve the matter, but he agreed tocall Smith to determine if the latter would be will-ing to settle the case. Mosqueda reported Smith'sinterest in settling, but he also told Clary that anysettlement had to be negotiated with the Union'sattorney, Kleiner.9The parties met again on 29 May when Respond-ent submitted a complete proposal to the Unionand explained it item by item. In presenting theitem 3 proposal to satisfactorily resolve the Smithdispute, Clary again stated that Respondent wanted8 All dates are in 1981.* In referring Clary to attorney Kleiner, who was not involved in thecontract negotiations, Mosqueda expressed concern that any attempt onhis part to settle the Smith matter might subject him to a fair representa-tion suit by Smith.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto enter into a settlement providing for Smith'swaiver of reinstatement. After discussing Respond-ent's entire package, Mosqueda and shop stewardGuild agreed to the proposal except for item 3.Mosqueda repeated the Union's position to Clary-that he did not have the authority to settle theSmith case and that Respondent should pursue thematter with Kleiner.'o Respondent's general man-ager, Jacobus, responded that there would be nocontract unless the Smith matter was resolved.Shortly thereafter, the unit employees voted toaccept Respondent's proposal except for item 3.When Mosqueda advised Jacobus on 2 June of theratification vote, Jacobus again stated that therewould be no contract unless the Smith case was re-solved. No further contract talks took place. 'I agree with the Administrative Law Judge thatthe facts set forth above show that Respondent in-sisted to impasse on the Smith matter, a nonmanda-tory subject of bargaining, as a condition precedentto its agreement on a contract. The Union's chiefnegotiator plainly stated at both bargaining sessionsthat he did not have the authority to resolve theSmith issue and that Respondent would have tohandle the matter with the Union's attorney. 1Re-spondent undoubtedly understood the Union's posi-tion since Clary's notes of the negotiating sessionsreflect the Union's desire that Respondent dealwith Kleiner regarding the Smith matter. There-fore, as of 29 May, the Union had agreed to Re-spondent's entire contract proposal except for item3, and Respondent understood the Union's positionthat the Smith matter would have to be handledwith Kleiner. Respondent was free at that point tomodify the mandatory subject portion of its pro-posal, but did not do so. Instead, it withheld agree-ment to a contract pending the Union's acceptanceof the nonmandatory bargaining subject. 31' Moaqueda reiterated his concern about a fair representation suit ifhe tried to resolve the Smith case.11 On 2 June Respondent was also informed that the employees hadrequested the Union's decertification. A decertification petition was filedon 5 June." Contrary to the majority, I find that Mosqueda's statements express-ing his lack of authority in the Smith case and referring the matter toKleiner effectively put Respondent on notice that the Smith matterwould not be handled at the bargaining table and made any formaldemand by the Union to that effect unnecessary.'s My colleagues rely on a statement by Clary at the conclusion of the29 May bargaining session to show that the parties had not exhaustedtheir bargaining efforts. Clary's testimony concerning the 29 May meet-ing reveals that after the Union accepted all but item 3 of Respondent'sproposal, Clary advised Mosqueda that Respondent still wanted to re-solve the Smith matter. According to Clary, Mosqueda agreed but stated,"You have to handle that with Mr. Kleiner." Clary indicated he wouldcontinue his efforts to contact Kleiner and that "we would then see if wecould resolve the total matter, and we would get back to the Union orschedule another meeting to get the matter resolved."I find Clary's testimony consistent with the view that Respondent in-sisted on a settlement of the Smith matter as a condition precedent to itsagreement on a contract. The testimony reflects Respondent's constantinterjection of the Smith matter and the Union's position that the issue beRespondent's insistence on the Union's accept-ance of a nonmandatory subject as a conditionprecedent to a bargaining agreement is further evi-denced by Jacobus' statements linking Respond-ent's agreement on a contract to the resolution ofthe Smith matter. Contrary to my colleagues' refer-ences to "alleged" statements by Jacobus, I believethe Administrative Law Judge clearly found thatJacobus stated on two occasions that there wouldbe no contract unless the Smith matter was settled.Despite this finding, the Administrative Law Judgechose not to consider the remark as an accurate re-flection of Respondent's position. I find the state-ments to be highly probative of Respondent'sstance in view of Jacobus' status as Respondent'sgeneral manager, Clary's silence at the time of Ja-cobus' 29 May statement, and the consistent natureof the statements with Respondent's conductduring the negotiations.14Given these circumstances, I would find that Re-spondent conditioned its acceptance of a collective-bargaining agreement upon the settlement of theHarry Smith arbitration award, a nonmandatorybargaining subject, and therefore violated Section8(a)(5) of the Act. 15 See Laredo Packing Co., supraat 18-19.handled with Kleiner away from the bargaining table. Furthermore,Clary's statement alluding to future contact with the Union appears toconcern the Smith matter and, in my view, fails to demonstrate that fur-ther negotiations were to be arranged. Given the fact that Respondentdid not seek to modify its contract proposal following the Union's ac-ceptance of all but item 3, the only "bargaining" that can be said to havebeen contemplated was by one party-Respondent-with respect to onesubject-the Smith matter.14 The majority finds that Jacobus' 2 June statement, considered inlight of Clary's statement at the end of the 29 May negotiating session, isconsistent with a stance of hard bargaining and does not establish thatRespondent was insisting to impasse. I find the meaning of Jacobus' state-ment to be clear on its face. Moreover, as discussed in fn. 13, the onlybargaining contemplated by Clary involved the settlement of the Smithmatter. Viewed in that light, Jacobus' statement reflects Respondent's po-sition of linking a contract to the settlement of the Smith case.'1 Since I would find an unfair labor practice in this context, I wouldreject Respondent's assertion of a good-faith doubt as to the Union's con-tinued majority status.DECISIONKARL H. BUSCHMANN, Administrative Law Judge:This case was heard on June 18, 1982, in Grand Rapids,Michigan. The charges were filed by General TeamstersUnion, Local 406, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, on June 5, 1981, and the complaint issued on July 23,1981. It charged Respondent Good GMC, Inc., with vio-lating Section 8(a)(5) and (1) of the National Labor Rela-tions Act (the Act) for refusing to execute a written con-tract embodying the agreement with respect to terms andconditions of employment, demanding as a condition tothe bargaining agreement that the Union withdraw agrievance involving Harry Smith, a former employee.586 GOOD GMC, INC.Respondent filed a timely answer in which it admittedthe jurisdictional allegations in the complaint. Theanswer denied any allegation that the Company violatedAct.Upon the entire record including my observation ofthe demeanor of the witnesses, and after consideration ofthe briefs filed by the General Counsel and the Compa-ny, I make the following:FINDINGS OF FACTRespondent Good GMC, Inc., a Michigan corpora-tion, is located at 4800 Clyde Park, S.W., in Wyoming,Michigan. It is engaged in the retail sale and servicing ofGeneral Motors Corporation trucks. It is admittedly anemployer within the meaning of Section 2(6) and (7) ofthe Act.The Union, General Teamsters Union, Local 406,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor orga-nization within the meaning of Section 2(5) of the Act.Respondent's predecessor, Kroblen GMC Truck Sales,Inc., and the Union were parties to a collective-bargain-ing agreement, effective June 1, 1978, through May 31,1981, which covered the approximately 11 service de-partment mechanics. On March 1, 1981, Good GMC,Inc., acquired the assets of Kroblen and continued theoperation without substantial changes. Good GMC alsocontinued to'honor the terms of the bargaining agree-ment.Since the agreement was about to expire in May, theUnion notified the Company approximately 60 days priorto the expiration date of May 31, 1981, that it wished tonegotiate a new contract. Benjamin Mosqueda, theUnion's business agent, also informed Peter Jacobus, Re-spondent's general manager, sometime in May 1981, thatthe Union was ready to meet with the Company on anew agreement.On May 21, the parties met for their first bargainingsession. The Company was represented by attorney JackClary and General Manager Peter Jacobus, the formeracting as chief spokesman. The Union, represented byBenjamin Mosqueda and employee Larry Guild, had acompleted proposal ready for presentation to the Compa-ny. But the parties first discussed the company's inten-tions with respect to its profit-sharing plan. When theCompany agreed that it would continue the same plan,the Union outlined its proposed package for a newagreement. It included a wage increase for the first year,a wage reopener for the second and third year, one addi-tional holiday, and an increase in the health and accidentinsurance. The Company expressed its intention to re-spond to the Union's proposal at a subsequent meetingand emphasized that it wanted the "Harry Smith matter"resolved.Harry Smith had been a mechanic employed by Krob-len. He had also been a union steward when he was dis-charged in December 1980. A grievance challenging hisdischarge was taken to arbitration and ultimately beforethe Western Michigan Industrial Board. The decision ofthe Industrial Board, dated December 16, 1980, orderedthat Smith be reinstated. He was reemployed by Krob-len. His subsequent discharge became the subject of yetanother grievance which was eventually taken before theWestern Michigan Industrial Board. By order of January27, 1981, the Board ordered the reinstatement of Smithwith backpay. Respondent, however, was reluctant to re-instate Smith as ordered by the Industrial Board and, in-stead, wanted to settle the matter by the payment of asum of money.When during the bargaining session on May 21, Re-spondent's chief negotiator Clary stated that he was in.terested in resolving the Smith matter, Mosqueda re-sponded that he had no authority to enter into a settle-ment. But he agreed to talk to Smith. In the presence ofClary Mosqueda called Smith to ask whether he wouldbe willing to settle his case. Smith apparently indicatedthat he wanted about $40,000 in settlement of his case.Mosqueda so informed Clary, and also told him that anysettlement had to be negotiated with Robert Kleiner, theattorney for Teamsters Local 406, because any attempton his (Mosqueda's) part might subject him to a fair rep-resentation suit by Smith.On May 29, the same parties met for their second ne-gotiation session. The Company handed a complete pro-posal to the Union. Clary explained it item-by-item (G.C.Exh. 5). Item 3 stated: "Satisfactory resolution of theHarry Smith dispute." Clary reminded the union repre-sentative that the Company wanted to settle the Smithdispute and offer a dollar figure in exchange for Smith'swaiver of reinstatement. The two union members dis-cussed the entire proposal briefly and informed the com-pany representatives that all items were acceptableexcept for item 3. Mosqueda emphasized again that hedid not have the power to withdraw the grievance andsettle the Smith dispute, and that the Company shouldcontact attorney Kleiner concerning that matter. Mos-queda repeated his apprehension about a fair representa-tion suit if he attempted to a settlement. ' Although Claryattempted to call Kleiner on several occasions, the twomen never got together to settle the Smith dispute.Following the bargaining session, Mosqueda assembledthe unit employees, explained the Company's offer tothem and recommended that they accept it in its entiretyexcept for item 3, the Smith matter. The employeespromptly voted to accept the Company's proposal withthe exception of item 3.On June 2, 1981, Mosqueda called Good GMC and in-formed Jacobus that the employees had voted to acceptthe Company's proposal but not item 3. Jacobus howev-er, replied, that there would be no contract unless theSmith matter was resolved. On the same day, the Com-pany was finally informed that the employees no longerwanted the Union to represent them. A decertificationpetition was filed on June 5.In his testimony, Moequeda recalled that Jacobus made a statementto the effect that there would be no contract unless the Smith matter wasresolved. Clary could not remember whether that statement wa madeand Jacobus unconvincingly denied that he said that. The General Coun-sel would attach a great deal of signifcance to that statement eventhough it is clear that Clary was the chief negotiator on behalf of Re-spondent. In any case, Respondent's conduct is more accurately reflectedby an appraisal of all surrounding circumstances. I have therefore decid-ed not to consider that statement as an accurate reflection of the Compa-ny's position.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel argues that the record supports afinding that Respondent violated Section 8(a)(5) and (1)of the Act when it refused to execute a written agree-mert demanding as a condition precedent to its accept-ance of any bargaining agreement that the Smith matter,a nonmandatory subject of bargaining, be resolved. Re-spondent maintains that the Union declined to agree topart of the package proposal thus rejecting the Compa-ny's entire proposal, and that item 3, although a nonman-datory subject of bargaining, was properly a part of theentire package proposed by the Company. According toRespondent, it did not insist to the point of impasse onthe resolution of the Smith matter.Section 8(a)(5) of the Act makes it unlawful for an em-ployer "to refuse to bargain collectively with representa-tives of his employees ...." And Section 8(d) of theAct provides that the parties' obligation is "to meet atreasonable times and confer in good faith with respect towages, hours, and other terms and conditions of employ-ment ...and the execution of a written contract incor-porating any agreement reached ...but such obligationdoes not compel either party to agree to a proposal orrequire the making of a concession." The duty to bargainin good faith, as provided above, is limited to those areasconsidered mandatory subjects of bargaining. "But thatgood faith does not license the employer to refuse toenter into agreement on the ground that they do not in-clude some proposal which is not a mandatory subject ofbargianing." NLRB v. Borg-Warner Corp., 365 U.S. 342,349 (1958). Here, there is no serious question2that the"Smith matter" was a nonmandatory subject of bargain-ing. The question remains whether the Employer insistedto the point of impasse upon the resolution of the Smithdispute as a condition to the agreement.Consideration of all surrounding circumstances indi-cates that Respondent in effect insisted that the Unionenter into a settlement in the Smith matter and withdrawthe grievance before it would sign the contract. Whenthe Union made its first proposal, Respondent interjectedthe Smith matter. The Union, while attempting to coop-erate and ascertain whether a settlement was possible,made it clear from the outset that it had no authority tosettle the matter and that, indeed, it was apprehensiveabout a fair represenation suit if it attempted to do so.Accordingly, insofar as the Union was concerned, theSmith dispute was not even a legitimate area of bargain-ing. And the record shows, contrary to Respondent's as-sertion, that the Union had not attempted to bargainover that issue. Mosqueda consistently advised Clary thathe should deal with attorney Kleiner and not withanyone on the negotiation team. The Union took thesame position at the second negotiation session. At thatmeeting, the Union adopted all items of the Company'sproposal except for item 3, the Smith matter. While thes Respondent suggests that a serious question remains whether it is the"successor employer" of Kroblen and that the Smith dispute might there-fore be considered a mandatory subject of bargaining. To the contrary,lack of successorship would remove the issue only further.Company attempted to incorporate that issue into itswritten package proposal, the record is clear that no-where in the discussions did that issue become an inte-gral part of the agreement. To be sure, Respondentstated that it wanted to start with a clean slate, therecord is also clear that the Union did not regard it as anegotiable item. Significantly, since the Western Michi-gan Industrial Board had issued a decision in the Smithmatter, the dispute had been resolved and was indeed nolonger negotiable. The fact that the Company made anoffer which the Union accepted in its entirety, with theexception of the Smith matter, shows that there was ameeting of the minds with respect to all subjects in thecontract with the exception of item 3. And the Compa-ny's refusal to sign the contract after the Union had ac-cepted the Company's proposal without change showsthat Respondent had made item 3, a nonmandatory sub-ject, a condition precedent to its acceptance of the agree-ment. For these reasons, the Respondent violated Section8(a)(5) and (1) of the Act.3CONCLUSIONS OF LAW1. Respondent Good GMC, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. The Union, General Teamsters Union, Local 406,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor orga-nization within the meaning of Section 2(5) of the Act.3. Respondent has assumed the collective-bargainingrelationship with the Union as the bargaining representa-tive of all service department employees employed byKroblen GMC Truck Sales, Inc., located at 4800 ClydePark Avenue, S.W., Wyoming, Michigan, including lead-man; but excluding clerical employees, guards and super-visors as defined in the Act, as constituting a unit appro-priate for bargaining within the meaning of Section 9(b)of the Act.4. By failing and refusing to execute a written contractembodying the agreement reached on May 29, 1981, de-manding as a condition to consumating any collective-bargaining agreement that the Union resolve the Smithmatter and withdraw a grievance and thereby waive thearbitration award favorable to Harry Smith, Respondentviolated Section 8(a)(5) and (1) of the Act.REMEDYHaving found that Respondent has engaged in theunfair labor practices found above, I shall recommendthat it cease and desist therefrom and that it take affirma-tive action designed to effectuate the purpose of the Act.[Recommended Order omitted from publication.]I Respondent's reliance upon Nordstrom, Inc., 229 NLRB 601 (1977),and some aspects in Laredo Packing Ca, 254 NLRB 1, 18 (1981), is mis-placed. Those cases did not deal with nonmandatory subjects of bargain-ing which had been finally resolved by arbitration and which mightexpose the Union to fair representation suits if it were to bargain overthem.588